Citation Nr: 1415540	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-25 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable disability rating for a left shoulder disability, effective August 1, 2009, to include the issue of whether the reduction to a noncompensable evaluation was proper.  

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disorder.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to service connection for a left and right eye disorder. 

5. Entitlement to service connection for carpal tunnel syndrome.  

6. Entitlement to service connection for bilateral hearing loss. 

7. Entitlement to a compensable disability rating for allergic rhinitis.  

REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999, January 2002 to May 2002, and June 2008 to February 2009, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2009, January 2012, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran was afforded a February 2014 Board hearing before the undersigned Veterans Law Judge (VLJ).  The Board notes that although a VA Form 9 has not been submitted by the Veteran regarding his increased rating claim for a left knee disorder, the undersigned Veterans Law Judge accepted testimony from the Veteran during the February 2014 Board hearing.  The Board accepts the issue of entitlement to an initial disability rating in excess of 10 percent for a left knee disorder as within its appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In addition, the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

A review of the paperless claims file associated with the Veteran's appeal revealed a hearing transcript, dated February 2014, private treatment records dated through October 2013, and VA treatment records dated through September 2013. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher disability rating for a left knee disorder and allergic rhinitis; entitlement to a TDIU; and entitlement to service connection for a left and right eye disorder, carpal tunnel syndrome, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran timely requested a predetermination hearing in November 2002 and was not afforded a predetermination hearing prior to a May 2009 rating decision that reduced the evaluation for his service-connected left shoulder disability from a 10 percent rating to a noncompensable rating.   


CONCLUSION OF LAW

The May 2009 rating decision was not in compliance with the requirements set for in 38 C.F.R. § 3.105 and therefore, the reduction is void ab initio.  38 C.F.R. § 3.105 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In October 2002, the RO proposed a reduction of benefits for the Veteran's left shoulder disability.  Notice of the RO's proposed reduction was sent on October 30, 2002 and the Veteran submitted a request for a hearing on November 5, 2002.  The Veteran contacted VA in December 2002 regarding the status of the hearing.  In July 2008, the Veteran received notice of a hearing; however, the RO did not specify that the hearing was in regards to the reduction of benefits for his left shoulder disability.  The Veteran issued a withdrawal of the hearing request in August 2008.  In May 2009, the RO reduced the Veteran's disability rating from 10 percent to a noncompensable rating for his service-connected left shoulder disability, effective August 1, 2009.  The Veteran reiterated his request for a hearing regarding the reduction of benefits in a June 2009 notice of disagreement.   

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, 38 C.F.R. § 3.105(i) requires VA to provide a predetermination hearing if a request for such hearing is received within 30 days.  Here, the Board finds that appropriate due process was not afforded to the Veteran as he timely requested a hearing and was not provided a predetermination hearing prior to the reduction of benefits.  Thus, the Board finds that the reduction of benefits for the Veteran's left shoulder disability from a 10 percent rating to a noncompensable rating was not accomplished in accordance with the regulatory requirements of  38 C.F.R. § 3.105.  As such, the May 2009 reduction is void ab initio and the 10 percent rating must be restored effective August 1, 2009.    

The Board further notes that during the February 2014 Board hearing, the Veteran indicated that a grant of a 10 percent evaluation for his left shoulder disability would satisfy his appeal.  Thus, consideration of a higher rating than 10 percent is not warranted as the Veteran has limited his appeal to a 10 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993) and the Board has restored his 10 percent rating effective August 1, 2009.  



ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 10 percent rating for the Veteran's left shoulder disability is restored effective August 1, 2009.  


REMAND

Initially, the Board notes that a January 2012 rating decision denied the Veteran's claim of entitlement to a compensable disability rating for allergic rhinitis and also denied claims of entitlement to service connection for carpal tunnel syndrome and bilateral hearing loss.  The Veteran expressed disagreement with the January 2012 decision in a January 2012 letter.  When a Veteran has filed a notice of disagreement, the appeal process is initiated and the RO must issue a statement of the case.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  As a statement of the case addressing these claims has not been issued, this matter must be remanded to the RO for appropriate action. 

Similarly, the RO denied entitlement to service connection for an eye disorder in October 2013.  During the February 2014 Board hearing, the Veteran explicitly expressed disagreement with the October 2013 rating decision.  In order to ensure that the Veteran's due process rights are preserved, the Board finds that the Veteran timely disagreed with the October 2013 rating decision.  As such, this matter must be remanded to the RO for appropriate action as a statement of the case addressing the issue of entitlement to service connection for a left and right eye disorder has not yet been issued.  Manlincon, 12 Vet. App. at 240-241.     

During the February 2014 hearing, the Veteran reported that he has experienced "some deterioration" of the left knee since the August 2013 VA examination and that his left knee disorder "continuously is getting worse."  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  

Also during the February 2014 hearing, the Veteran stated that he lost his last full-time job as a result of his service-connected disabilities.  In light of Rice, the issue of TDIU is before the Board and must be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).      

The Board also observes that the Veteran receives VA and private treatment.  VA treatment records, generated since September 2013, should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The RO/AMC shall provide the Veteran with the opportunity to submit any pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for entitlement to a TDIU.   

2. Issue to the Veteran and his representative a statement of the case regarding the issues of entitlement to service connection for a left and right eye disorder, bilateral hearing loss, and carpal tunnel syndrome, as well as the issue of entitlement to a compensable disability rating for allergic rhinitis.  
    
3. Physically or electronically associate any pertinent, outstanding records of VA treatment with the record.  

4. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

5. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his left knee symptoms and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his left knee disorder.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

The examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether the Veteran has or does not have any recurrent subluxation or lateral instability and/or episodes of locking or pain, ankylosis, arthritis, removal or dislocation of semilunar cartilage, and genu recurvatum.   

b. Discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension. 

7. Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

8. Then readjudicate the Veteran's claims, to include adjudication of the TDIU claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


